DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by May (USpgpub 20110030501).
Regarding claim 1, May teaches a knob assembly for an appliance, comprising: a support frame (18, 26) fastened to a front panel (12) of the appliance; 5a knob ring (14) disposed at a front side of the front panel and configured to be rotated by a user (evident from figures); and an actuating member (16 and/or 28) that is rotatably supported by the support frame, attached to the knob ring through the front panel and configured to rotate together with the knob ring relative to the support frame (evident from figures).  
Regarding claim 2, May teaches the knob assembly according to claim 1, wherein the support frame is configured to restrict a clockwise rotation of the knob ring and the actuating member to a first preset angle (evident by fig.4 and the interaction between the actuating member and the support frame where there are two stopping positions and thus two preset angles), and wherein the support frame is configured to restrict a counterclockwise rotation of the 15knob ring and the actuating member to a second preset angle that is different from the first preset angle 
Regarding claim 3, May teaches the knob assembly according to claim 1, wherein the actuating member limits an operating range of rotation of the knob ring (evident from fig.4 and paragraph 26).  
Regarding claim 4, May teaches the knob assembly according to claim 1, 85Attorney Docket No.: 44118-0020002 Client Ref: LEP180007US/CA; 17KWM083US02C1 wherein the actuating member and the support frame cooperate to limit an operating range of rotation of the knob ring (evident from fig.4 and paragraph 26).  
Regarding claim 5, May teaches the knob assembly according to claim 4, 5wherein the actuating member includes an extension portion (either 28 as a whole or the portion of 28 that includes 34, 35 read on this) which is radially outwardly extended from a rotational center of the actuating member, and wherein the support frame limits the operating range of rotation of the knob ring by being interfered with the extension portion (seen in fig.4 by the engagement of this extension portion and support frame protrusion 27).  
Regarding claim 6, May teaches the10the knob assembly according to claim 1, wherein the support frame defines a support frame through-hole (24), an inner surface of the support frame through-hole being configured to guide a rotational motion of the knob ring and the actuating member (the hole allows for rotation and thus can be read on guiding the rotational motion absent Applicant claiming some actual structural characteristics responsible for this functionality).  
Regarding claim 7, May teaches15 the knob assembly according to claim 6, wherein the actuating member comprises: a cylindrical surface (surface of 16 interacting with the inner surface of the support by virtue of at least screws 20 and/or indirect relationships) which is 
Regarding claim 11, May teaches the knob assembly according to claim 1, wherein the support frame is fastened to a rear side of the front panel (as evident in fig.5 there is a portion of support frame 18 which is fasented to the rear side of the front panel 12).  
Regarding claim 12, May teaches the knob assembly according to claim 11, 15wherein a rear surface of the knob ring being configured to be disposed on the front side of the front panel to thereby interpose a portion of the front panel between the knob ring and the support frame (as evident in figures 1-5, specifically fig.5, the backside of knob ring 14 would be on top of the portion of 12 that is sandwiched between the portions of support frame 18 and thus would meet this structural relationship).  
Regarding claim 13, May teaches the knob assembly according to claim 1, 20wherein the front panel has a through-hole (the hole formed inside of 24 through which 16 protrudes to connect to the knob ring) through which the actuating member and the knob ring are attached to each other.  
Regarding claim 14, May teaches the knob assembly according to claim 1, wherein the support frame defines a support frame through-hole (24) through which the actuating member and the knob ring are attached to each other.  
Regarding claim 15, May teaches 5th the knob assembly according to claim 1, further comprising a fixed frame (40 or the portion of 40 near frame 18 which attached thereto reads on 
Regarding claim 16, May teaches the knob assembly according to claim 15, 10wherein the actuating member includes an extension portion (28 reads on this) which is radially outwardly extended from a rotational center of the actuating member, and wherein the fixed frame provides a rotatable area of defining a rotation range of the extension portion (the fixed frame provides an area and allows for 28 to rotate in that area and thus defines a rotation range; note this limitation is very broad and doesn’t actually provide specific structural characteristics to the limitations claimed).  
Claim(s) 1, 3, 4, 6, 8-15, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wylie (USpgpub 20040070574).
Regarding claim 1, Regarding claim 1, Wylie teaches a knob assembly for an appliance, comprising: a support frame (26, portion labeled below) fastened to a front panel (seen in fig.1) of the appliance; 5a knob ring (25) disposed at a front side of the front panel and configured to be rotated by a user (evident from figures); and an actuating member (see annotated figure) that is rotatably supported by the support frame, attached to the knob ring through the front panel and configured to rotate together with the knob ring relative to the support frame (attached to knob ring by 67).  

    PNG
    media_image1.png
    250
    395
    media_image1.png
    Greyscale

Regarding claim 3, Wylie teaches the knob assembly according to claim 1, wherein the actuating member limits an operating range of rotation of the knob ring (absent an actual value for the limits any structure can be considered to limit an operating range).  
Regarding claim 4, Wylie teaches the knob assembly according to claim 1, 85Attorney Docket No.: 44118-0020002 Client Ref: LEP180007US/CA; 17KWM083US02C1 wherein the actuating member and the support frame cooperate to limit an operating range of rotation of the knob ring (there is no actual structure claimed nor any limits set and thus the prior art is considered to limit the operating range even if the operating range is 360 degrees).  
Regarding claim 6, Wylie teaches the10the knob assembly according to claim 1, wherein the support frame defines a support frame through-hole (hole through which 67 extends), an inner surface of the support frame through-hole being configured to guide a rotational motion of the knob ring and the actuating member (the hole allows for rotation and thus can be read on guiding the rotational motion absent Applicant claiming some actual structural characteristics responsible for this functionality).  




Regarding claim 9, Wylie teaches 5the knob assembly according to claim 8, wherein the knob ring is disposed between the knob and the support frame (see fig.2).  
Regarding claim 10, Wylie teaches the knob assembly according to claim 8, wherein the knob ring is disposed between the knob and the front panel (seen in figures).  
Regarding claim 11, Wylie teaches the knob assembly according to claim 1, wherein the support frame is fastened to a rear side of the front panel (evident from fig.1).  
Regarding claim 12, Wylie teaches the knob assembly according to claim 11, 15wherein a rear surface of the knob ring being configured to be disposed on the front side of the front panel to thereby interpose a portion of the front panel between the knob ring and the support frame (as seen from figs.1 and 2; the front panel is located between the knob ring and the support frame).  
Regarding claim 13, Wylie teaches the knob assembly according to claim 1, 20wherein the front panel has a through-hole (hole through which the actuating member connects to the knob ring, evident in figures) through which the actuating member and the knob ring are attached to each other.  
Regarding claim 14, Wylie teaches the knob assembly according to claim 1, wherein the support frame defines a support frame through-hole (as seen in the annotated figure, the actuating member protrudes through the support frame labeled and extends to the knob ring) through which the actuating member and the knob ring are attached to each other.  


    PNG
    media_image2.png
    250
    395
    media_image2.png
    Greyscale

Regarding claim 17, Wylie teaches an appliance comprising a knob assembly and a front panel defining appearance of the appliance, the knob assembly comprising: a support frame that is fastened to a rear side of the front panel; a knob ring that is disposed at a front side of the front panel and is configured to rotated by a user; 20an actuating member that is provided at the rear side of the front panel and is rotatably supported by the support frame, the actuating member is coupled to the knob ring through the 88Attorney Docket No.: 44118-0020002 Client Ref: LEP180007US/CA; 17KWM083US02C1 support frame and configured to rotate together with the knob ring relative to the support frame; and a knob that is disposed at the front side of the front panel and configured to be rotated by a user independently of a rotation of the knob ring, the knob is rotatably supported by the knob 5ring (Wylie teaches all of these limitations, please see the rejection of claims above for the details15). 
Regarding claim 19, Wylie teaches an appliance according to claim 17, 15wherein the knob assembly further comprises a fixed frame which is attached to the support frame and supports the actuating member in an axial direction (see rejection of claim 15 above).  
Allowable Subject Matter
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656